Title: From James Madison to Charles Pinckney, 18 November 1803
From: Madison, James
To: Pinckney, Charles



Sir,
Department of State November 18th. 1803.
The Merchants of Philadelphia interested in the property detained in the Spanish ports of South America, have charged Mr Richard W. Meade with an Agency in respect to it. He will accordingly proceed to Madrid and from thence to South America. The knowledge you have already acquired of this business and the communications with which Mr Meade will further elucidate it, render superfluous at present any observations on my part. In referring you therefore, to the various instructions you have received in relation to this among other subjects of Spanish injuries against our commercial citizens, I have only to request you to render Mr Meade every reasonable and just countenance and support which his charge may require.
Mr Cook, respecting whose case I have several times written to you, requests that you may be informed that the originals of his papers are in this office.
Mr George Hunter has also requested that you might be furnished with the inclosed deposition in addition to the papers respecting his claim upon Spain. I have the honor to be &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   Richard Worsam Meade (1778–1828) was a Philadelphia native who lost a considerable sum of money he had invested in trade with Buenos Aires when the Spanish government detained American ships there. Meade requested an appointment as commissioner to Spain under the convention arranged by Pinckney in August 1802 and later established himself in trade at Cádiz; from there he repeatedly petitioned to be appointed consul in place of Josef Yznardy. He was U.S. naval agent at Cádiz from 1806 to 1816 and was later imprisoned by the Spanish government (Meade to Jefferson, 8 Dec. 1802, Meade to JM, 22 Sept. 1804, Pierce Butler to Jefferson, 3 Oct. 1804, Jon Williams to JM, 24 Feb. 1806 [DNA: RG 59, LAR, 1801–9, filed under “Meade”]; Erving to JM, 14 Mar. 1809 [PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 1:45–46 and n. 2]; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 4:150–51).



   
   See JM to Pinckney, 27 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:75).



   
   See JM to Pinckney, 22 Dec. 1802 and 7 Apr. 1803 (ibid., 4:213–14 and n. 1, 486–87).



   
   Document not found.


